REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims of the instant application were previously rejected for lack of full enablement, omitting an essential element, and indefiniteness. Applicant has amended claim 22 to specify that the composition comprises a DNase and that said composition is administered to the subject in an effective amount for reducing the level of neutrophil extracellular traps (NETs). The trademark “coumadin” has also been removed. Moreover, Applicant argues that the DNAse’s effect of reducing NET level is dose-dependent so the selection of dose is not associated with a high degree of unpredictability and the DNAse amount used to treat a subject can be determined by an attending physician in accordance with clinical practice. These amendments and Applicant’s persuasive argument overcome all the issues under 35 U.S.C. 112, first and seconds paragraphs. Thus, the rejections of record have been withdrawn.
	The terminal disclaimer filed on 7/21/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,642,822 and 10,617,742, has been reviewed and accepted. Hence, the double patenting rejections over said patents have been obviated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 22-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m.. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651